Exhibit 10.1

FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

This First Amendment to Executive Employment Agreement is effective as of
January 1, 2016, by and between Nuverra Environmental Solutions, Inc. (f/k/a
Heckmann Corporation) (the “Company”) and Mark D. Johnsrud (the “Executive”) and
hereby amends the Executive Employment Agreement, dated November 30, 2012, by
and between the Company and the Executive (the “Agreement”).

WHEREAS, since the effective date of the Agreement, the Executive has determined
and the Company and the Executive have mutually agreed that Executive’s base
annual salary should be reduced;

NOW, THEREFORE, in consideration of the parties’ desire to maintain the
employment relationship, and pursuant to Section 12.1 of the Agreement, the
parties hereto agree as follows:

1.        Section 3 of the Agreement is hereby amended by replacing the terms
and language of Section 3 in their entirety with, “Effective January 1, 2016 and
continuing through December 31, 2016, the Company shall pay Executive a base
salary in cash at the rate of $1.00 per annum, receipt of which is hereby
acknowledged by the Executive. Notwithstanding the foregoing, (i) during the
Term, Executive’s base salary shall be periodically reviewed by the Compensation
Committee of the Board, and the Compensation Committee may, in its sole and
absolute discretion, increase Executive’s base salary at any time; (ii) upon at
least thirty (30) days advance written notice from the Executive to the
Compensation Committee requesting an increased base salary in a specified
amount, the Company shall prospectively increase Executive’s base salary to an
amount requested by Executive not to exceed $700,000 per annum; and (iii) unless
otherwise mutually agreed in writing by the Company and the Executive, beginning
on January 1, 2017, Executive’s annual base salary shall be $700,000 per annum.”

2.        Section 6 of the Agreement is hereby amended by adding the following
sentence at the end thereof: “While Executive’s base salary is $1.00 per annum,
the Company shall provide to Executive the employee-paid portion of
Company-provided health plan coverage as a taxable benefit to Executive.”

3.        Section 7.1(b)(i) of the Agreement is hereby amended by striking
“Executive’s highest annual rate of base salary over the most recent twelve
(12) months” and replacing such stricken language with “$700,000.”

3.        Section 8.2(a)(i) of the Agreement is hereby amended by striking “two
and nine-tenths (2.9) times Executive’s annual base salary as in effect at the
time of termination or immediately prior to the occurrence of the Change of
Control, whichever is greater” and replacing such stricken language with
“$2,030,000.”

4.        No other provisions of the Agreement are amended, and all other
provisions remain in full force and effect.

 

-1-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this First Amendment to Employment
Agreement to be executed on its behalf by its duly authorized officer, and the
Executive has executed this First Amendment to Employment Agreement as of the
date first written above, but on the actual dates below.

Executive

/s/ Mark D. Johnsrud

Mark D. Johnsrud

Date: January 25, 2016

 

Nuverra Environmental Solutions, Inc. By:  

/s/ Joseph M. Crabb

  Joseph M. Crabb,  

Executive Vice President, Chief Legal Officer

and Corporate Secretary

Date: January 25, 2016

 

-2-